MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                      Mar 27 2015, 9:56 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEES
Deidre L. Monroe                                          Gregory F. Zoeller
Gary, Indiana                                             Attorney General of Indiana
                                                          Robert J. Henke
                                                          David E. Corey
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana
                                                          Donald W. Wruck
                                                          Wruck Paupore, PC
                                                          Dyer, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

In Re Matter of:                                          March 27, 2015
                                                          Court of Appeals Case No.
Ta.A., Tr.A., and A.M. (Minor                             45A03-1410-JT-361
Children):
                                                          Appeal from the Lake Superior
R.A.,                                                     Court.
Appellant-Respondent,                                     The Honorable Thomas P.
                                                          Stefaniak, Jr., Judge.
        v.                                                Cause Nos. 45D06-1307-JT-150,
                                                          45D06-1307-JT-160, & 45D06-1307-
                                                          JT-161
The Indiana Department of Child
Services and Lake County Court
Appointed Special Advocate,
Appellees-Petitioners.




Court of Appeals of Indiana | Memorandum Decision | 45A03-1410-JT-361 | March 27, 2015    Page 1 of 18
      Riley, Judge.

                                     STATEMENT OF THE CASE

[1]   Appellant-Respondent, R.A. (Mother), appeals the trial court’s Order

      terminating her parental rights to her minor children, Ta.A., Tr.A., and A.M.

      (collectively, Children).


[2]   We affirm.


                                                       ISSUE

[3]   Mother raises one issue on appeal, which we restate as follows: Whether the

      Indiana Department of Child Services (DCS) presented sufficient evidence to

      support the termination of her parental rights.


                            FACTS AND PROCEDURAL HISTORY

[4]   Mother and T.J. are the biological parents of Ta.A, born May 5, 2005; Mother

      and T.H. are the biological parents of Tr.A., born October 14, 2006; and

      Mother and R.M. are the biological parents of A.M., born October 30, 2008. 1

      In addition, Mother has three older children: R.A., born December 23, 1995;

      W.A., born August 14, 1998; and L.A., born June 6, 2002.2




      1
        Throughout these proceedings, the whereabouts of T.J. and T.H. were unknown, so their paternity was
      never conclusively established. Nevertheless, on September 18, 2014, the parental rights of T.J., T.H., and
      R.M. were terminated. None of the fathers are party to this appeal.
      2
        Although DCS removed R.A., W.A., and L.A. from Mother’s custody concurrent with the other three
      Children, their wardship cases have proceeded separately. R.A., W.A., and L.A. are not part of this appeal,
      but facts pertaining to them will be provided as necessary.

      Court of Appeals of Indiana | Memorandum Decision | 45A03-1410-JT-361 | March 27, 2015            Page 2 of 18
[5]   On July 6, 2011, the DCS office in Lake County, Indiana, received a request for

      assistance from the Gary Police Department regarding a twenty-nine-year-old

      Mother and her six children. The report indicated that Mother was being

      evicted because the home she shared with her mother, C.G. (Grandmother),

      had been condemned. Mother stated to the police officer that she wanted to

      “give up” four of the children because she could no longer take care of them.

      (DCS Exh. A). DCS arrived a short time later, but Mother’s sister and a family

      friend had already agreed to each take three of the children while Mother

      moved into a new house. DCS scheduled an appointment to inspect the new

      home once the children had returned to Mother’s custody.


[6]   Before DCS could inspect the new house, on July 20, 2011, Mother contacted

      DCS and reiterated that she was unable to care for her children. Per Mother’s

      request, DCS took the children into custody and placed them in foster care.

      DCS learned that all six children had been sharing a bedroom with Mother;

      that Grandmother smokes crack cocaine and forced the children to “hustle” the

      money to pay for her drugs; and that Grandmother would hit the children with

      a broomstick and was verbally abusive. (Tr. p. 18). Mother also admitted to

      DCS that she used marijuana. The next day, DCS filed a petition alleging each

      of the Children to be a child in need of services, and the trial court subsequently

      adjudicated them as such.


[7]   At the dispositional hearing on August 17, 2011, the trial court ordered Mother

      to participate in the services recommended by DCS and to have supervised

      visitation with the Children. As part of its plan to reunify Mother and the

      Court of Appeals of Indiana | Memorandum Decision | 45A03-1410-JT-361 | March 27, 2015   Page 3 of 18
      Children, DCS referred Mother for a substance abuse assessment and

      counseling, random drug screens, and both individual and family counseling.

      DCS also provided home based case management services to assist Mother with

      securing appropriate housing and employment and to ensure that Mother had

      transportation for visitation and other appointments. Initially, Mother fully

      cooperated with her case plan. She completed parenting classes, and by the

      beginning of 2012, Mother had moved into her own apartment. Thereafter,

      Mother received unsupervised visitation privileges with the Children.


[8]   Despite her early progress, on April 17, 2012, Mother tested positive for

      cocaine. As a result of the failed drug screen, DCS requested that her visitation

      with the Children be supervised. The next month, Mother passed all of her

      drug screens, so DCS restored unsupervised visitation at the beginning of June

      2012. Less than three months later, Mother was evicted from her apartment.

      She moved back into Grandmother’s home, but it was not long before

      Grandmother also kicked her out. On September 18, 2012, Mother informed

      DCS that she had relocated to Indianapolis, Indiana. However, Mother

      returned to Lake County the following month and resumed her services with

      DCS. On October 26, November 14, and November 27, 2012, Mother’s drug

      screens yielded positive results for marijuana. In addition, Mother was again

      living with Grandmother and had not made any progress in finding her own

      housing. Thus, on December 19, 2012, the trial court changed the permanency

      plan from reunification to termination of Mother’s parental rights.




      Court of Appeals of Indiana | Memorandum Decision | 45A03-1410-JT-361 | March 27, 2015   Page 4 of 18
[9]    Between their removal in July of 2011 and February of 2013, DCS kept the

       Children placed together. This resulted in the Children being shuffled to

       numerous foster homes because of the aggressive and disturbing behaviors they

       exhibited. In addition to physically fighting with each other, attacking their

       foster parents, destroying property, and misbehaving in school, the Children

       engaged in inappropriate behavior of a sexual nature. On February 8, 2013, the

       Children were individually placed with separate foster families. The Children

       still visit with each other twice per month, but since their separation, they have

       made drastic improvements behaviorally, emotionally, and academically. The

       Children are currently placed with foster parents who intend to adopt them.


[10]   Following the change in her permanency plan from reunification to

       termination, Mother began encouraging the Children to disobey their foster

       parents. As a result, on March 14, 2013, DCS requested that all of Mother’s

       services, including visitation, be discontinued, which the trial court granted on

       April 10, 2013. After her services were terminated, Mother did not maintain

       contact with DCS. Two years after the Children’s removal, on July 17, 2013,

       DCS filed a petition to terminate Mother’s rights. On September 17, 2014, the

       trial court held a termination hearing. On September 18, 2014, the trial court

       issued its Order, stating that “[i]t is in the best interest of the [Children] and

       their health, welfare and future that the parent-child relationship between the

       [Children] and their parents be forever fully and absolutely terminated.”

       (Appellant’s App. p. 3).


[11]   Mother now appeals. Additional facts will be provided as necessary.

       Court of Appeals of Indiana | Memorandum Decision | 45A03-1410-JT-361 | March 27, 2015   Page 5 of 18
                                     DISCUSSION AND DECISION

[12]   Mother claims that DCS presented insufficient evidence to support the

       termination of her parental rights.3 It is well established that “[a] parent’s

       interest in the care, custody, and control of his or her children is ‘perhaps the

       oldest of the fundamental liberty interests.’” In re G.Y., 904 N.E.2d 1257, 1259

       (Ind. 2009) (quoting Troxel v. Granville, 530 U.S. 57, 65 (2000)), reh’g denied.

       Accordingly, the Fourteenth Amendment to the United States Constitution

       safeguards “the traditional right of parents to establish a home and raise their

       children” against undue government interference. Id. However, when a parent

       is “unable or unwilling to meet” his or her parental duties, it may become

       necessary for a court to terminate his or her rights to the child. Id. at 1259-60.


[13]   The involuntary termination of a parent’s rights “is the most extreme sanction a

       court can impose” because it permanently severs the parent-child relationship.

       S.L. v. Ind. Dep’t of Child Servs., 997 N.E.2d 1114, 1123 (Ind. Ct. App. 2013).

       Nevertheless, the ultimate purpose of termination is to protect the children

       involved—not to punish the parents. Id. Therefore, the termination of parental

       rights is meant to be a last resort, available only after “all other reasonable

       efforts have failed.” Id.




       3
          As noted by the State, Mother’s argument is devoid of any citations to the record and contains insufficient
       citations to authority pursuant to Indiana Appellate Rule 46(A)(8)(a). Waiver notwithstanding, because of
       the significant interests at stake in a termination of parental rights, we will address the merits of this case.

       Court of Appeals of Indiana | Memorandum Decision | 45A03-1410-JT-361 | March 27, 2015               Page 6 of 18
                                             I. Standard of Review

[14]   When reviewing a termination of parental rights, our court does not reweigh

       evidence or assess the credibility of witnesses. K.T.K. v. Ind. Dep’t of Child Servs.,

       989 N.E.2d 1225, 1229 (Ind. 2013). We will consider only the evidence and

       any inferences which may reasonably be derived therefrom that are most

       favorable to the trial court’s judgment. Id. Where, as here, a trial court enters

       specific findings of fact and conclusions thereon, we will “not set aside the

       findings or judgment unless clearly erroneous, and due regard shall be given to

       the opportunity of the trial court to judge the credibility of the witnesses.” Ind.

       Trial Rule 52(A). To evaluate whether the trial court’s decision to terminate

       Mother’s parental rights is clearly erroneous, we must consider “whether the

       evidence clearly and convincingly supports the findings and the findings clearly

       and convincingly support the judgment.” K.T.K., 989 N.E.2d at 1229-30.


                                         II. Sufficiency of the Evidence

[15]   In order to support the involuntary termination of a parent’s rights, DCS was

       obligated to prove, in pertinent part,

               (B) that one (1) of the following is true:
                   (i) There is a reasonable probability that the conditions that resulted
               in the child’s removal or the reasons for placement outside the home of
               the parents will not be remedied.
                   (ii) There is a reasonable probability that the continuation of the
               parent-child relationship poses a threat to the well-being of the child.
                   (iii) The child has, on two (2) separate occasions, been adjudicated
               a child in need of services;
               (C) that termination is in the best interests of the child; and
               (D) that there is a satisfactory plan for the care and treatment of the
               child.

       Court of Appeals of Indiana | Memorandum Decision | 45A03-1410-JT-361 | March 27, 2015   Page 7 of 18
[16]   Ind. Code § 31-35-2-4(b)(2). DCS must establish each of these elements by

       clear and convincing evidence. In re M.W., 943 N.E.2d 848, 854 (Ind. Ct. App.

       2011), trans. denied. “Clear and convincing evidence need not reveal that the

       continued custody of the parents is wholly inadequate for the child’s very

       survival. Rather, it is sufficient to show by clear and convincing evidence that

       the child’s emotional and physical development are threatened by the

       respondent parent’s custody.” K.T.K., 989 N.E.2d at 1230.


                            A. Conditions Resulting in Removal Not Remedied

[17]   First, Mother contends that there is insufficient evidence to support the trial

       court’s conclusion that there is a reasonable probability that the conditions

       resulting in the Children’s removal and placement in foster care will not be

       remedied. In making this determination, a trial court should assess the

       “parent’s fitness to care for his children at the time of the termination hearing,

       taking into consideration evidence of changed conditions.” In re J.T., 742

       N.E.2d 509, 512 (Ind. Ct. App. 2001), trans. denied. This entails an evaluation

       of “the parent’s habitual patterns of conduct to determine the probability of

       future neglect or deprivation of the child.” Id. The trial court “may properly

       consider evidence of a parent’s prior criminal history, drug and alcohol abuse,

       history of neglect, failure to provide support, and lack of adequate housing and

       employment[,]” as well as the parent’s response to any services offered by DCS.

       McBride v. Monroe Cnty. Office of Family & Children, 798 N.E.2d 185, 199 (Ind. Ct.

       App. 2003).




       Court of Appeals of Indiana | Memorandum Decision | 45A03-1410-JT-361 | March 27, 2015   Page 8 of 18
[18]   In this case, DCS removed the Children from Mother’s care due to her unstable

       housing, substance abuse, and admitted inability to provide adequate care and

       supervision. Mother now contends that the trial court erroneously concluded

       that there is a reasonable probability that these conditions will not be remedied

       because she “complied in totality with her case plan.” (Appellant’s Br. p. 10).

       We disagree.


[19]   In its Order terminating Mother’s parental rights, the trial court acknowledged

       that the Children “were to begin transitioning home in early 2012” based on

       Mother’s initial compliance with her DCS services. (Appellant’s App. p. 2).

       The trial court also found that Mother subsequently tested positive for cocaine

       and marijuana, lost her housing, and

               [s]ince that time, [M]other stopped complying with any of the services.
               Mother was having inappropriate contact with the [C]hildren. Mother
               was encouraging the [C]hildren to act out in their foster homes.
               Mother violated the rules and actually slipped [L.A.] a cell phone and
               was encouraging the child to call [M]other’s boyfriend. Mother
               became verbally abusive to the service providers. Mother was again
               unstable and not participating in the services offered. All services were
               stopped for [M]other in April 2013, after two years of attempted
               services. Mother did not progress in her services and continues to this
               day to lack stability. Mother still does not have appropriate housing.
       (Appellant’s App. p. 2). Mother argues that several of the court’s findings are

       unsupported by the evidence “under the requisite evidentiary standards.”

       (Appellant’s Br. p. 9).


[20]   First, Mother asserts that the trial court erroneously “failed to give any weight

       to [her] honesty, and although she had been submitting to random drug screens


       Court of Appeals of Indiana | Memorandum Decision | 45A03-1410-JT-361 | March 27, 2015   Page 9 of 18
       for two (2) years she only tested once admittedly for marijuana, and a disputed

       positive cocaine test.” (Appellant’s Br. p. 9). Our deference for the trial court’s

       determinations of evidentiary weight and witness credibility is long settled;

       thus, to the extent that Mother’s argument is a request that we reweigh evidence

       in her favor, we decline. See In re B.J., 879 N.E.2d 7, 14, 19 (Ind. Ct. App.

       2008), trans. denied. Considering the evidence most favorable to the judgment, it

       is clear that Mother tested positive for cocaine in April of 2012, and for

       marijuana on October 26, November 14, and November 27, 2012. Mother

       conceded that she smoked marijuana but disputed the validity of the cocaine

       result. Notwithstanding that it was a hair follicle drug screen that yielded the

       positive cocaine result, she speculated that her urine sample must have been

       switched because she had “never used drugs a day in [her] life.” (Tr. p. 51). As

       the trial court clearly disbelieved Mother, we find that the evidence sufficiently

       establishes that she did not remedy her substance abuse problem.


[21]   Second, as to the trial court’s finding that Mother had inappropriate contact

       with the Children and was verbally abusive to service providers, Mother asserts

       that the trial court “failed to take into consideration the stress [she] was under

       with the constant involvement of the DCS without any progress being made in

       the returning of her [C]hildren.” (Appellant’s Br. pp. 9-10). We find little merit

       in Mother’s attempt to use stress as an excuse to sabotage the Children’s

       progress in foster care and to shout obscenities at service providers. Our court

       has previously found that “[a] pattern of unwillingness to deal with parenting

       problems and to cooperate with those providing social services, in conjunction


       Court of Appeals of Indiana | Memorandum Decision | 45A03-1410-JT-361 | March 27, 2015   Page 10 of 18
       with unchanged conditions, support a finding that there exists no reasonable

       probability that the conditions will change.” In re B.J., 879 N.E.2d at 18. Here,

       DCS’ ongoing involvement and the lack of progress were the direct result of

       Mother’s non-compliance with her case plan.


[22]   Lastly, regarding Mother’s inadequate housing, she asserts that the trial court

       “ignored the testimony by [M]other and the case manager regarding the money

       she receives from Social Security, and her inability to pay rent and utilities,

       especially without having the custody of her [C]hildren.” (Appellant’s Br. p.

       10). At the termination hearing, Mother testified that she lost her apartment

       because her rent exceeded her Social Security disability benefits, which is her

       sole source of income. In turn, DCS explained that Mother’s

               main issue was unstable housing. And when we put in the home
               based case management, they help with all of those things. With the
               transportation, . . . they take you to the different housing places that
               work with you according to your income, so even though if she is on a
               fixed income of social security benefits from disability, there are
               housing options out there for you, because they base your rent off of
               what your income is. So, the home based services put in place were
               designed specifically to address her main issue which was not being
               able to provide housing for herself or her [Children].
       (Tr. pp. 63-64).


[23]   Ultimately, the trial court found that DCS’ goal

               was to obtain stability for the [M]other. Mother was given rental
               assistance and still [M]other could not maintain stable housing. . . .
               Home based services were put into place to help [M]other obtain
               housing and stability. Mother questioned the need for any of the



       Court of Appeals of Indiana | Memorandum Decision | 45A03-1410-JT-361 | March 27, 2015   Page 11 of 18
               services. Mother often times would refuse services. Numerous
               attempts were made to get [M]other vested in the services.
       (Appellant’s App. p. 2). The evidence establishes that at the time of the

       termination hearing, Mother was living with Grandmother. Mother testified

       that Grandmother is “not on drugs no more and we gets (sic) along fine now.”

       (Tr. p. 109). However, the trial court specifically found no credibility in

       Mother’s assertion that she and Grandmother have improved their relationship.

       Furthermore, DCS stated that Mother’s current housing would not be an

       appropriate placement for the Children “[b]ecause of the [G]randmother’s past

       cocaine/crack abuse and the allegations of the [C]hildren with her physically

       and emotionally abusing them while living in her home.” (Tr. p. 74).


[24]   While the fact “of low or inconsistent income” does not, by itself, demonstrate

       unfitness, it is not an excuse to neglect a child or expose a child to a dangerous

       home environment. In re B.D.J., 728 N.E.2d 195, 202-03 (Ind. Ct. App. 2000).

       Mother testified that she “can’t get a job” because she receives Social Security

       disability, but it is Mother’s responsibility to supplement her income in order to

       support her Children. (Tr. p. 48). She cannot reasonably expect that DCS will

       financially support her and the Children for the rest of their lives. Moreover,

       we are unpersuaded by Mother’s attempt to shift the blame for her instability,

       arguing that DCS “set [her] up for failure by putting her into a rental unit that

       exceeded her only income.” (Tr. p. 78). “[T]he law concerning termination of

       parental rights does not require [DCS] to offer services to the parent to correct

       the deficiencies in childcare.” In re B.D.J., 728 N.E.2d at 201. DCS offered to



       Court of Appeals of Indiana | Memorandum Decision | 45A03-1410-JT-361 | March 27, 2015   Page 12 of 18
       help Mother find suitable housing, but it was ultimately Mother’s duty to

       ensure that she could maintain a stable environment for the Children.


[25]   Despite her initial compliance, and despite a multitude of services offered to

       Mother over a twenty-month span, Mother did not comply “in totality with her

       case plan” because she did not have stable housing for the Children, she had

       not pursued any other means for supplementing her income; and she did not

       achieve sobriety. (Appellant’s Br. p. 10). Therefore, we find that the evidence

       sufficiently supports the trial court’s determination that the conditions resulting

       in the Children’s removal from Mother’s custody are unlikely to be remedied.4


                                         B. Best Interests of the Children

[26]   Next, Mother contends that DCS failed to prove that termination of her

       parental rights was in the best interests of the Children. In evaluating a child’s

       best interests, the trial court must consider the totality of the evidence,

       “look[ing] beyond the factors identified by [DCS].” In re B.J., 879 N.E.2d at 22.

       The trial court need not postpone termination of the parent-child relationship

       until after a child has been irreversibly harmed, “such that the child’s physical,

       mental and social development is permanently impaired.” K.T.K., 989 N.E.2d

       at 1235. “When assessing the child’s physical, emotional and mental well-




       4
          Having found that DCS met its burden to prove that the conditions resulting in the Children’s removal will
       not be remedied, we need not address whether the continuation of the parent-child relationship poses a threat
       to the Children’s well-being. See K.T.K., 989 N.E.2d at 1234 (citing I.C. § 31-35-2-4(b)(2)(B)(ii)).
       Additionally, Mother concedes that DCS has established a satisfactory plan for the Children’s care and
       treatment. See I.C. § 31-35-2-4(b)(2)(D).

       Court of Appeals of Indiana | Memorandum Decision | 45A03-1410-JT-361 | March 27, 2015          Page 13 of 18
       being, the trial court may consider a myriad of factors. We acknowledge that

       among those factors contemplated, ‘[p]ermanency is a central consideration in

       determining the [child’s] best interests. . . .’” Id. (alterations in original)

       (quoting In re G.Y., 904 N.E.2d at 1265).


[27]   During the termination hearing, both the DCS case manager and the Children’s

       therapist recommended that termination of Mother’s parental rights was in the

       Children’s best interests because of their need for structure and stability.

       Specifically, DCS described that

               [Tr.A.] has been in seven different foster homes. [Ta.A.] has been in
               seven different foster homes. [A.M.] has been in six. And these
               [C]hildren are nine, seven and five years old. They are all in pre-
               adoptive homes who have . . . gotten them kind of stabilized. The
               [C]hildren’s behaviors have diminished tremendously, if not
               completely, in the homes that they are in and they need to be in homes
               where they could have a permanent, stable home environment for
               them to grow into mature and productive adults.
       (Tr. p. 69). The trial court agreed, further finding:

               None of the parents are providing any emotional or financial support
               for the [C]hildren. . . . Mother continues with her instability and is in
               no position to properly parent these [C]hildren. The [C]hildren have
               been in placement since July 2011 and have never been returned to
               parental care or custody. The [C]hildren are bonded and thriving in
               their placements.
               . . . Additionally, the [C]hildren deserve a loving, caring, safe, stable
               and drug free home.
       (Appellant’s App. p. 3). Mother’s basis for error on appeal is that “the trial

       court failed to address the pain and suffering that the [C]hildren will have to




       Court of Appeals of Indiana | Memorandum Decision | 45A03-1410-JT-361 | March 27, 2015   Page 14 of 18
       suffer when they realize[] that they will not have any further contact with . . .

       [M]other.” (Appellant’s Br. p. 11).


[28]   This court is ever mindful “that children should not be compelled to suffer

       emotional injury, psychological adjustments, and instability to preserve parental

       rights.” In re L.S., 717 N.E.2d 204, 210 (Ind. Ct. App. 1999), trans. denied; cert.

       denied, 534 U.S. 1161 (2002). What Mother fails to recognize is the pain and

       suffering that the Children have already endured because of her actions. In

       particular, the trial court found that

               [t]he [C]hildren have a lot of behavior[al] issues that are currently
               being addressed. The [C]hildren cannot be placed together due to the
               extreme behaviors of the [C]hildren. The [C]hildren have sexual abuse
               issues and physical abuse issues. The [C]hildren cannot be placed
               together due to the sexual abuse issues the [C]hildren have portrayed.
       (Appellant’s App. p. 2). A review of the record reveals that “the [C]hildren

       reported to their therapist at one point[] that they had been subjected to sexual

       abuse and physical abuse while in the home with their [M]other . . . . And also

       that they had been witness to sexual acts between their [M]other and different

       male visitors.” (Tr. pp. 72-73). The Children’s therapist, who observed the

       Children acting out “sexualized behaviors” and making sexually inappropriate

       comments, opined that they were exhibiting symptoms of past abuse and

       neglect. (Tr. p. 94). Although Mother denied the allegations, postulating that

       “it probably happened [when] they got into foster care[,]” the trial court was

       free to discredit her testimony. (Tr. p. 117).




       Court of Appeals of Indiana | Memorandum Decision | 45A03-1410-JT-361 | March 27, 2015   Page 15 of 18
[29]   Between July of 2012 and October of 2013, the Children met individually with

       a therapist on a weekly basis in order to address their anger and other issues.

       The therapist reported that the Children “didn’t have a lot of structure, they

       didn’t recognize boundaries, and they were a little defiant and sometimes they

       could be disrespectful.” (Tr. p. 91). However, by the time of the termination

       hearing, they “had more initiative, wanted to try to do better in school and get

       along with others.” (Tr. p. 96). Ta.A. “indicated that she would be willing to

       stay long term” with her foster parent. (Tr. p. 70). Tr.A.’s grades and behavior

       had improved, “and he has developed a nurturing and loving bond with [his

       foster parent]. And he intends to stay there, if you ask [Tr.A.]. He’s happy

       where he’s at.” (Tr. pp. 70-71). As for A.M., she is happy and thriving and

       “has a great bond with [her foster] parents.” (Tr. p. 71).


[30]   In addition to the Children’s need for permanency and structure, the record

       reflects that Mother exposed the Children to dangerous and inappropriate

       situations, which “detrimentally impacted [their] psychological, emotional, and

       physical development.” K.T.K., 989 N.E.2d at 1235. The therapist expressed

       concern that if the Children “go back to a life where there’s no structure, they

       don’t know where their next meal, or where they are going to lie their head,

       then I believe their behaviors will increase. And they will go back to doing the

       things that they were doing before.” (Tr. p. 97) She noted that they would be

       subject to “an increased risk of getting into criminal activities, possible early

       pregnancies, it could just hinder their emotional stability.” (Tr. p. 97).




       Court of Appeals of Indiana | Memorandum Decision | 45A03-1410-JT-361 | March 27, 2015   Page 16 of 18
       Accordingly, we find that sufficient evidence supports the trial court’s

       conclusion that termination of Mother’s rights is in the Children’s best interests.


[31]   As a final note, we must address Mother’s diatribe that

               DCS’[] objective should not be to cause measurable pain and suffering
               on young children. These young [C]hildren should be afforded the
               opportunity to be raised or at least have a relationship with their
               natural [M]other. Moreover, [Mother] has older children and may
               have other children. The siblings should have the fundamental right to
               have a relationship with their older siblings. The [c]ourt must make a
               stance in ruling that parents have fundamental rights that are protected
               by the U.S. Constitution. The continued destruction of the family
               structure should not be tolerated by this [c]ourt. This [M]other has a
               right to raise her [C]hildren. . . . The [c]ourt must stop the direct
               assault on the rights of parents in the State of Indiana.
       (Appellant’s Br. p. 11). Our holding in this case does not undermine the fact

       that parents have a fundamental liberty interest in raising their children.

       Nonetheless, parental rights must be subordinated to the State’s interest in

       protecting a child’s welfare. In re G.Y., 904 N.E.2d at 1259.


       Here, Mother was afforded with three years and ample assistance from DCS to

       achieve stability, but she selfishly refused to make the needs of her Children a

       priority. Instead of accepting responsibility for her own actions, Mother has

       placed the blame everywhere except for where it truly lies, which is with her.

       We are unsympathetic to Mother’s portrayal of herself as the victim because it

       is the Children who have paid the price for her poor choices. Mother—not DCS

       or the courts—is responsible for the destruction of her family.




       Court of Appeals of Indiana | Memorandum Decision | 45A03-1410-JT-361 | March 27, 2015   Page 17 of 18
                                               CONCLUSION

[32]   Based on the foregoing, we conclude that DCS presented clear and convincing

       evidence to support the termination of Mother’s parental rights to the Children.


[33]   Affirmed.


[34]   Vaidik, C. J. and Baker, J. concur




       Court of Appeals of Indiana | Memorandum Decision | 45A03-1410-JT-361 | March 27, 2015   Page 18 of 18